REVISED August 13, 2007

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                  Fifth Circuit

                                                                FILED
                                                               May 31, 2007
                                No. 05-30666
                                                           Charles R. Fulbruge III
                                                                   Clerk
UNITED STATES OF AMERICA

                 Plaintiff - Appellant - Cross-Appellee

     v.

BARNEY DEWEY RATCLIFF, JR

                 Defendant - Appellee - Cross-Appellant


             Appeal from the United States District Court
          for the Middle District of Louisiana, Baton Rouge


Before KING, GARZA, and PRADO, Circuit Judges.

KING, Circuit Judge:

     Defendant-appellee-cross-appellant Barney Dewey Ratcliff,

Jr. was charged by indictment with fourteen counts of mail fraud,

in violation of 18 U.S.C. § 1341, based on alleged activities

involving election fraud in Louisiana.            The district court

granted Ratcliff’s motion to dismiss the counts, concluding that

the indictment did not allege a scheme to defraud anyone of money

or property, thereby failing to state the offense of mail fraud

under § 1341.    The United States now appeals, arguing that a

scheme to obtain the salary and employment benefits of elected



                                       1
office through election fraud satisfies the requirements of the

mail fraud statute.       We AFFIRM.1

                I.     FACTUAL AND PROCEDURAL BACKGROUND

     Livingston Parish, Louisiana, operates under a home rule

charter providing that its citizens elect a parish president for

a four-year term.       See LA. CONST. art. VI, § 5; LIVINGSTON PARISH HOME

RULE CHARTER § 3-02.     In 1999, Ratcliff was the incumbent

Livingston Parish president and a candidate for reelection.

     Candidates for public office in Louisiana must abide by the

provisions of Louisiana’s Campaign Finance Disclosure Act

(“CFDA”), LA. REV. STAT. ANN. §§ 18:1481-:1532.       The CFDA prohibits

any candidate for parishwide elective office, including the

parish presidency, from receiving contributions, loans, or loan

guarantees in excess of $2500 from any individual.           Id. §§

18:1483(7)(b), :1505.2(H).       Candidates must also file campaign

finance disclosure reports with the Louisiana Board of Ethics

(the “Board” or “Board of Ethics”).         Id. § 18:1484.   The reports

are to detail all campaign contributions, loans, loan guarantors,

and expenditures.       Id. § 18:1495.5.

     According to the indictment, Ratcliff obtained several loans

violative of the CFDA from September to November 1999.           On

September 23, 1999, Ratcliff obtained a $50,000 bank loan for the


     1
         Because we affirm the dismissal of Ratcliff’s indictment,

we do not address his cross-appeal, as it is moot.

                                        2
purpose of financing his reelection campaign.   Ratcliff had

insufficient income and assets to qualify for the loan, and a

local businessman with sufficient assets served as cosigner.      One

week later, on October 7, Ratcliff obtained another $50,000 loan

with the same businessman as cosigner.   The cosigner also

assigned a $50,000 certificate of deposit as collateral.

     On October 12, Ratcliff filed with the Board of Ethics a

campaign finance disclosure report in which he disclosed the

first loan and the businessman’s guarantee of that loan.     On

October 19, a staff member of the Board advised Ratcliff that the

businessman’s guarantee possibly violated the CFDA.   In response,

Ratcliff informed the Board that he had instructed the bank to

prepare new loan documents for his signature alone.

     On October 22, Ratcliff obtained two new loans to pay off

the loans that had been improperly guaranteed by the businessman.

The indictment charges that the new loans were secured by a

pledge of $99,000 in cash, supplied by one of Ratcliff’s wealthy

supporters who had a financial interest in the transfer of a

permit for operation of a landfill in Livingston Parish to Waste

Management, Inc. (“Waste Management”).   The transfer, which was

allegedly supported by Ratcliff, was a major election issue.

Ratcliff obtained another $50,000 loan on November 3, allegedly

secured by a pledge of $55,000 in cash supplied by the same

wealthy supporter.   The indictment asserts that Ratcliff knew

that his receipt of the cash for all three loans violated the

                                 3
$2500 individual loan limitation and that he did not report it in

his campaign finance disclosure reports.

     Ratcliff was reelected as parish president on November 20.

During the course of the campaign, Ratcliff had contracted with a

political consultant to help with his reelection bid, and by the

time of the election, Ratcliff owed the consultant over $57,000.

On November 22, a Waste Management lobbyist allegedly gave

Ratcliff approximately $44,000 in cash for Ratcliff’s political

consultant to hold as collateral until Ratcliff paid the

consultant the money owed.   The indictment alleges that Ratcliff

knew that his use of the cash to secure a campaign debt violated

the $2500 statutory limitation and that Ratcliff did not disclose

the illegal loan in his campaign finance disclosure reports.

     In addition to Ratcliff’s failure to report the amount and

source of certain cash and loans he received, he allegedly misled

the Board of Ethics during its investigation of his activities.

Specifically, the indictment alleges that Ratcliff falsely

represented that he had the creditworthiness to obtain the

original loans on September 23 and October 7, 1999, without a

cosigner and that the replacement loans were obtained on the

basis of his independent creditworthiness.    And despite requests

from the Board for information on his use of collateral to secure

the replacement loans, Ratcliff allegedly failed to disclose that

the collateral was borrowed cash.    The indictment also asserts

that Ratcliff used the mails to submit a campaign finance

                                 4
disclosure report and two letters concerning the ethics

investigation to the Board of Ethics, as well as to receive the

financial benefits of office.

     After Ratcliff’s reelection as parish president, Ratcliff

served in office from January 10, 2000, to January 12, 2004.

During this term, Ratcliff allegedly received over $300,000 in

salary and employment benefits from the parish.

     On November 3, 2004, Ratcliff was charged by indictment with

fourteen counts of mail fraud and one count of making a false

statement to a financial institution.2    With regard to the mail

fraud counts, the Government alleged that Ratcliff used the mails

in a scheme to defraud Livingston Parish of the salary and

employment benefits of elected office through misrepresentations

he made to the Board of Ethics concerning the financing of his

campaign.    According to the Government, Ratcliff secured his

reelection as parish president by obtaining the illegal funding

and concealing his violations from the Board of Ethics.

     On March 1, 2005, Ratcliff filed a motion to dismiss the

mail fraud counts.    After hearing oral argument on the motion,

the district court granted the motion on May 23.    The Government

appealed.

                           II.   DISCUSSION


     2
         The count involving a false statement to a financial

institution is not at issue in this appeal.

                                   5
     The Government contends that Ratcliff’s indictment

sufficiently charged the offense of mail fraud because the salary

and employment benefits of elected office constitute “money or

property” under the mail fraud statute and because fraudulent job

procurement can constitute mail fraud in the election context

just as it can in the typical hiring context.       Ratcliff counters

that any misrepresentations he allegedly made to the Board of

Ethics, which is a state entity, were unrelated to the salary and

benefits paid as a matter of course by Livingston Parish, which

is a distinct, local entity.

     We review the sufficiency of an indictment de novo, taking

the indictment’s allegations as true.    United States v. Crow, 164
F.3d 229, 234 (5th Cir. 1999).   The Federal Rules of Criminal

Procedure require that the indictment be “a plain, concise and

definite written statement of the essential facts constituting

the offense charged.”   FED. R. CRIM. P. 7(c)(1).    The indictment

is sufficient if it “alleges every element of the crime charged

and in such a way as to enable the accused to prepare his defense

and to allow the accused to invoke the double jeopardy clause in

any subsequent proceeding.” United States v. Bieganowski, 313
F.3d 264, 285 (5th Cir. 2002) (citation and internal quotation

marks omitted).   When reviewing the indictment, we must keep in

mind that “the law does not compel a ritual of words” and that an

indictment’s validity depends on practical, not technical,

considerations.   Crow, 164 F.3d at 235 (quoting United States v.

                                 6
Devoll, 39 F.3d 575, 579 (5th Cir. 1994)).                        And “[t]he starting

place for any determination of whether the charged conduct [is]

proscribed by [a criminal] statute is a reading of the language

of the charging instrument and the statute itself.”                          United

States v. White, 258 F.3d 374, 381 (5th Cir. 2001) (second and

third alterations in original) (quoting United States v. Morales-

Rosales, 838 F.2d 1359, 1361 (5th Cir. 1988)).

     To sufficiently charge the offense of mail fraud,3 the


     3
         The mail fraud statute provides in full:



                Whoever, having devised or intending to devise

         any scheme or artifice to defraud, or for obtaining

         money or property by means of false or fraudulent

         pretenses,    representations,            or    promises,       or    to

         sell, dispose of, loan, exchange, alter, give away,

         distribute,      supply,     or       furnish       or    procure    for

         unlawful   use    any   counterfeit            or    spurious    coin,

         obligation, security, or other article, or anything

         represented to be or intimated or held out to be

         such   counterfeit      or   spurious          article,       for    the

         purpose of executing such scheme or artifice or

         attempting so to do, places in any post office or

         authorized depository for mail matter, any matter

         or thing whatever to be sent or delivered by the

                                           7
indictment must allege that (1) the defendant devised or intended

to devise a scheme to defraud, (2) the mails were used for the

purpose of executing, or attempting to execute, the scheme, and

(3) the falsehoods employed in the scheme were material.4                      United



         Postal   Service,        or    deposits       or   causes   to   be

         deposited any matter or thing whatever to be sent

         or   delivered      by        any       private    or   commercial

         interstate carrier, or takes or receives therefrom,

         any such matter or thing, or knowingly causes to be

         delivered by mail or such carrier according to the

         direction thereon, or at the place at which it is

         directed to be delivered by the person to whom it

         is addressed, any such matter or thing, shall be

         fined under this title or imprisoned not more than

         20 years, or both. If the violation affects a

         financial institution, such person shall be fined

         not more than $1,000,000 or imprisoned not more

         than 30 years, or both.



18 U.S.C. § 1341.
     4
         While specific intent is also an essential element of mail

fraud, it need not be specifically charged in the indictment.

Caldwell, 302 F.3d at 409 n.8.               Additionally, materiality need

not be specifically charged “if the facts alleged in the

                                             8
States v. Caldwell, 302 F.3d 399, 409 (5th Cir. 2002).     The first

element includes a defendant’s scheme or artifice (1) “to deprive

another of the intangible right of honest services,” 18 U.S.C.

§ 1346, (2) “for obtaining money or property by means of false or

fraudulent pretenses, representations, or promises,”5 18 U.S.C.

§ 1341, or (3) “to sell, dispose of, loan, exchange, alter, give

away, distribute, supply, or furnish or procure for unlawful use

any counterfeit or spurious . . . article,” 18 U.S.C. § 1341.

See Caldwell, 302 F.3d at 406.    Only the second type of scheme or

artifice is at issue in this appeal, as Ratcliff was charged with



indictment warrant an inference of materiality.”    Id. at 409

(internal quotation marks, alteration marks, and citations

omitted).
     5
         Although the mail fraud statute’s proscription of certain

schemes “for obtaining money or property by means of false or

fraudulent pretenses, representations, or promises” could be

construed independently of the statute’s proscription of “any

scheme or artifice to defraud,” 18 U.S.C. § 1341, the Supreme

Court has held that the phrases are to be read together and that

the phrase discussing money or property “simply made it

unmistakable that the statute reached false promises and

misrepresentations as to the future as well as other frauds

involving money or property.”    McNally v. United States, 483 U.S.
350, 358-59 (1987).

                                  9
a scheme to defraud Livingston Parish of the money and property

represented by “the powers, privileges, salary, and other

benefits” of his elected office.

     We do not dispute the Government’s contention that a salary

and other financial employment benefits can constitute “money or

property” under the statute; as the Eighth Circuit put it when

discussing a scheme to defraud an employer of wages, “[m]oney is

money, and ‘money’ is specifically mentioned in the statutory

words.”    United States v. Granberry, 908 F.2d 278, 280 (8th Cir.

1990) (emphasis omitted); see also Pasquantino v. United States,

544 U.S. 349, 356-57 (2005) (recognizing that money in the public

treasury is the government’s “money” for purposes of the mail

fraud statute).    But the real question before us is whether the

indictment alleges a scheme to defraud the alleged

victim——Livingston Parish——of that money.6    See United States v.

Rico Indus., Inc., 854 F.2d 710, 713 (5th Cir. 1988) (“The mail

fraud statute protects only against schemes or artifices to

defraud the property rights of citizens.”).    As the Supreme Court

has explained, “the words ‘to defraud’ commonly refer ‘to

wronging one in his property rights by dishonest methods or

schemes,’ and ‘usually signify the deprivation of something of


     6
         The indictment does not allege that Ratcliff devised a

scheme to defraud the Board of Ethics, the state, or any other

party besides Livingston Parish of money or property.

                                 10
value by trick, deceit, chicane, or overreaching.’”     McNally v.

United States, 483 U.S. 350, 359 (1987) (quoting Hammerschmidt v.

United States, 265 U.S. 182, 188 (1924)).    Accordingly, in

determining whether the indictment alleges a scheme to defraud

Livingston Parish of money or property, we must look to whether

the alleged scheme is one to deprive the parish of money or

property through misrepresentations, thereby wronging the

parish’s property rights.7    See id. at 360 (holding that the mail

fraud statute is “limited in scope to the protection of property

rights”); see also Cleveland v. United States, 531 U.S. 12, 19

(2000) (recognizing the Court’s “[r]eject[ion of] the argument

that ‘the money-or-property requirement . . . does not limit

schemes to defraud to those aimed at causing deprivation of money

or property’”); Carpenter v. United States, 484 U.S. 19, 27

(1987) (“Sections 1341 and 1343 reach any scheme to deprive

another of money or property by means of false or fraudulent

pretenses, representations, or promises.”).8


     7
         Of course, the mail fraud statute does not require a

completed fraud, just that the defendant has “devised or

intend[ed] to devise” a scheme to defraud.     18 U.S.C. § 1341;

Neder v. United States, 527 U.S. 1, 25 (1999).
     8
         The Government defines the words “to deprive” as merely

meaning “to take something away from.”    However, the cases cited

above illustrate that the deprivation must involve a wronging of

                                 11
     Applying these principles, it is evident that Ratcliff’s

indictment does not allege a scheme to defraud Livingston Parish

of any money or property.    According to the indictment, Ratcliff

devised a scheme (1) to conceal campaign finance violations from

the Board of Ethics, which would (2) deceive the voting public

about the campaign contributions he received, which would (3)

secure his reelection to office, which would (4) cause Livingston

Parish to pay him the salary and other financial benefits

budgeted for the parish president.     Although the charged scheme

involves Ratcliff ultimately receiving money from the parish, it

cannot be said that the parish would be deprived of this money by

means of Ratcliff’s misrepresentations, as the financial benefits

budgeted for the parish president go to the winning candidate

regardless of who that person is.     Nor would the parish be

deprived of its control over the money by means of Ratcliff’s

fraud, as the parish has no such control other than ensuring that

the benefits are paid to the duly elected candidate.     There are

no allegations, for example, that the parish was deceived into

paying the parish president’s salary to someone who did not win

the election or to someone who failed to meet the parish’s

minimum requirements for office.9     Indeed, there are no



the victim’s property rights.
     9
         We express no opinion on these situations, as they are not

before us in this appeal.

                                 12
allegations that the parish would be deceived, either directly or

indirectly, into taking any action at all; rather, the indictment

alleges a scheme to deceive the Board of Ethics and the voters.

Though the misrepresentations in a mail fraud scheme need not be

made directly to the scheme’s victim, see, e.g., United States v.

Pepper, 51 F.3d 469, 473 (5th Cir. 1995), the alleged scheme must

nevertheless be one to defraud the victim.    Ratcliff’s indictment

provides no basis to find a scheme to defraud Livingston Parish

through misrepresentations made to the Board of Ethics.     The

misrepresentations simply did not implicate the parish’s property

rights.

     The Sixth Circuit recently reached a similar result in

United States v. Turner, 465 F.3d 667 (6th Cir. 2006).      In that

case, Turner was indicted on charges that, inter alia, he engaged

in a scheme to violate state campaign finance laws and to mail

false campaign finance reports to the state in order to cover up

the violations, thereby assisting the election of two state

officials who received salaries from the state while in office.

Id. at 670.   The Sixth Circuit surveyed the case law and

concluded that “applying the mail fraud statute to a case of

election fraud based on a theory that the candidate attempted to

obtain money in the form of a salary would be a novel application

of the mail fraud statute.”   Id. at 678.    Looking to the merits

of the theory, the court determined that in the election fraud

context, “the government and citizens have not been deprived of

                                13
any money or property because the relevant salary would be paid

to someone regardless of the fraud.     In such a case, the citizens

have simply lost the intangible right to elect the official who

will receive the salary.”    Id. at 680.    The court further decided

that the allegedly defrauded state had “no control over the

appropriation of the salary beyond ensuring payment to the duly

elected official,” and that “[a]lthough the salary comes from the

public fisc, there is no discretion regarding either whether or

to whom it is paid.”    Id. at 682.    Accordingly, the court

concluded that “there is no resulting property deprivation” from

the alleged scheme.    Id.

     The Government makes several arguments seeking to avoid this

conclusion here.    First, the Government contends that several

courts in other circuits have embraced the so-called “salary

theory,” under which a mail fraud charge can be supported by a

scheme to use deceit to obtain a job and the salary that comes

with it.    Yet even if the salary theory were to be accepted in

this circuit, the cases discussing and accepting the theory

involve situations in which a job applicant falsely represented

his qualifications or skills in order to obtain a job, deceiving

the employer into hiring or promoting someone that he would not

have otherwise hired or promoted.10     In United States v.


     10
          The Government contends that three circuit court cases

approve of the salary theory in an election fraud context, but

                                  14
none of the cases provides any analysis of the issue.   In United

States v. Walker, the defendant was convicted of mail fraud for

his involvement in a scheme to ensure the reelection of a

candidate for office, and the alleged objects of the scheme were

to deprive the people of his city and state of both the salary of

office and the intangible right to honest services.   97 F.3d 253,

255 (8th Cir. 1996).   The only issue addressed by the Eighth

Circuit that involved the defendant’s scheme was whether the jury

instructions properly required the jury to unanimously agree on

the object of the scheme.   Id.   The Government points to a

footnote in which the court listed several other claims that it

found meritless, including the claim that the district court

erred by “not dismissing the indictment.”    Id. at 256 n.2.

Although the Government assures us that its brief in the case

raised the salary theory to the court, the Walker footnote’s

summary disposal of the claim bears no reference to the theory or

the grounds on which the court based its ruling.

     The defendant in United States v. Schermerhorn was acquitted

of mail fraud charges that alleged a scheme to conceal illegal

campaign contributions in order to defraud the state and its

taxpayers of the salary and benefits he would receive in office.

906 F.2d 66, 68 (2d Cir. 1990); United States v. Schermerhorn,

713 F. Supp. 88, 88-89 (S.D.N.Y. 1989).   The defendant argued in

his appeal that the district court should have dismissed the mail

                                  15
Granberry, for example, the defendant obtained the job of school-

bus driver by concealing a murder conviction, which would have

prevented his hiring if known to the school district.   908 F.2d



fraud counts before the trial and that the evidence introduced to

the jury in conjunction with the counts prejudiced the jury

against him on other charges of which he was convicted.

Schermerhorn, 906 F.2d at 69.   The Second Circuit disagreed,

stating only that the district court did not abuse its discretion

in denying the motion to dismiss the mail fraud counts “[b]ecause

the mail fraud indictment stated a claim under the mail fraud

statute as interpreted in McNally.”   Id.   The opinion contains no

discussion of the court’s reasoning or the defendant’s arguments

to the court.

     The Second Circuit’s earlier decision in Ingber v. Enzor,

841 F.2d 450 (2d Cir. 1988), also involved a mail fraud

conviction in an election fraud context, but only addressed the

retroactivity of the Supreme Court’s holding in McNally.    As the

Government concedes, the court did not explicitly address the

salary theory, and even if the case could be read as implicitly

approving of the theory, the opinion contains no analysis of the

issue.

     As none of these cases contains any reasoning relevant to

the issues presented in this appeal, we do not find them

persuasive.

                                16
at 279.   The Eighth Circuit reversed the district court’s

dismissal of the indictment, holding that the defendant’s alleged

scheme deprived the school district of money because the district

did not get what it paid for——a school-bus driver who had not

been convicted of a felony.    Id. at 280.   The court also

concluded that the scheme deprived the school district of the

property right to choose the person to whom it transferred money.

Id.   Similarly, the defendants in United States v. Doherty were

Boston policemen who schemed to steal copies of civil service

examinations and sell them to other policemen so that they could

cheat and obtain promotions.   867 F.2d 47, 51 (1st Cir. 1989).

The First Circuit held that such a scheme fell within the

prohibition of the mail fraud statute because it deprived the

employer “of control over how its money was spent.”     Id. at 60

(quoting McNally, 483 U.S. at 360).   Unlike these situations,

Ratcliff’s charged conduct posed no harm to any of Livingston

Parish’s property rights:   the parish does not bargain for

elected officials of a particular quality such that Ratcliff’s

fraud could have denied it the value for which it paid, and the

parish does not have control over the recipient of the parish

president’s salary such that Ratcliff’s misrepresentations

deprived it of that control.   As the Sixth Circuit summarized

when distinguishing these cases, “these examples, which address

the government’s role as employer, where job qualifications can

be economically quantified, are not analogous to an election

                                 17
fraud case, where the government’s role is purely administrative

and the public’s role is a political one.”      Turner, 465 F.3d at

682.

       Responding to these distinctions, the Government contends

that if a job procurement theory can successfully support a

charge of mail fraud when a government employer is making the

hiring decision itself, the result should not change merely

because the parish has effectively delegated its hiring decision

to the electorate.    We disagree, however, with the notion that

the electoral process constitutes an effective delegation of

hiring authority from the parish government to the voters.       The

power to select the parish president does not originate from the

parish government, but rather is vested in the electorate under

the Louisiana Constitution and Livingston Parish’s Home Rule

Charter.    See LA. CONST. art. 6, § 11 (“The electors of each local

governmental subdivision shall have the exclusive right to elect

their governing authority.”); LIVINGSTON PARISH HOME RULE CHARTER § 3-

02 (“The president shall be elected at large by the qualified

voters of the parish according to the election laws of the state

for a four (4) year term.”).    Although the parish government is

obligated to pay whichever candidate the voters elect, it has no

discretion in the matter; its role is purely administrative,

“implicat[ing] the [g]overnment’s role as sovereign, not as

property holder.”    Cleveland, 531 U.S. at 23-24; Turner, 465 F.3d

at 682.    There is thus no basis to view the electorate as an

                                  18
agent of the government such that false statements influencing

the voters could be viewed as a fraud on the parish.

     Finally, the Government contends that the scheme alleged in

this case is no different than fraudulent contract procurement

schemes, in that courts have allowed mail fraud charges to be

brought in such situations without any actual financial loss to

the victim.    But the cases cited by the Government do not address

the scope of the mail fraud statute, instead discussing whether

fraudulently procured contracts can cause a financial loss to the

victim for sentencing purposes if the contracts were properly

performed by the perpetrator of the fraud.      See United States v.

Sublett, 124 F.3d 693, 695 (5th Cir. 1997); see also United

States v. Pendergraph, 388 F.3d 109, 113-14 (4th Cir. 2004);

United States v. Schneider, 930 F.2d 555, 558 (7th Cir. 1991).

Moreover, the cases only discuss loss in “a narrow financial

sense,” Schneider, 930 F.2d at 558, and one of the cases

recognized that fraud through “nonmonetizable losses” exists

where a contractor imposes a risk of loss on his employer by

misrepresenting that he meets the qualifications required by his

employer or otherwise fraudulently denies the employer of value

for which he contracted, see id.      We have not suggested that a

mail fraud scheme must actually cause a financial loss to the

victim, merely that a scheme to defraud a victim of money or

property, if successful, must wrong the victim’s property rights

in some way.    See McNally, 483 U.S. at 358-59.   Unlike fraudulent

                                 19
contract procurement schemes in which the employer is deprived of

value for which it contracted or control over its money, the

scheme alleged in the indictment implicates none of Livingston

Parish’s property rights.

      Our analysis in this appeal also takes into account

federalism concerns, and on this front we are informed by the

Supreme Court’s decision in Cleveland v. United States, 531 U.S.
12 (2000).   The defendant in Cleveland was charged with mail

fraud for obtaining a license to operate video poker machines by

means of false statements to a state licensing board.   The Court

held that such a license does not constitute “property” in the

hands of the deceived state, as it is without value before being

issued, and therefore cannot support a charge of mail fraud.     See

id. at 22-23.   The Court further recognized that the state’s core

concern in issuing video poker licenses is regulatory rather than

proprietary and that accepting the indictment’s theory of mail

fraud would broadly expand federal criminal jurisdiction to cover

a wide range of conduct that has traditionally been regulated by

state and local governments, which the Court declined to do in

the absence of a clear statement by Congress.   Id. at 20-21, 24-

25.

      In construing the meaning of the terms of the mail fraud

statute, we are similarly guided by the principle that “‘unless

Congress conveys its purpose clearly, it will not be deemed to

have significantly changed the federal-state balance’ in the

                                20
prosecution of crimes.”    Jones v. United States, 529 U.S. 848,

858 (2000) (quoting United States v. Bass, 404 U.S. 336, 349

(1971)).   Like the poker licensing system at issue in Cleveland,

Louisiana law establishes a comprehensive regulatory system

governing campaign contributions and finance disclosures for

state and local elections, with state civil and criminal

penalties in place for making misrepresentations on campaign

finance disclosure reports.    LA. REV. STAT. ANN. §§ 18:1505.4-

:1505.6.   And like the Court in Cleveland, “[w]e resist the

Government’s reading of § 1341 . . . because it invites us to

approve a sweeping expansion of federal criminal jurisdiction in

the absence of a clear statement by Congress.” 531 U.S. at 24.

Finding a scheme to defraud a governmental entity of the salary

of elected office based on misrepresentations made during a

campaign would “subject to federal mail fraud prosecution a wide

range of conduct traditionally regulated by state and local

authorities.”   Id.   In practice, the Government’s theory in this

case would extend far beyond the context of campaign finance

disclosures to any misrepresentations that seek to influence the

voters in order to gain office, bringing state election fraud

fully within the province of the federal fraud statutes.      The

mail fraud statute does not evince any clear statement conveying

such a purpose, and the terms of the statute, as interpreted by

Supreme Court precedent, simply do not proscribe the conduct for

which Ratcliff was indicted.    See Turner, 465 F.3d at 683.

                                 21
                   III.   CONCLUSION

For the foregoing reasons, we AFFIRM.




                           22